Filed 8/4/16 P. v. Richardson CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B266746

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA112328)
         v.

GREGORY RICHARDSON,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Olivia
Rosales, Judge. Affirmed.
         Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       After a bench trial in 2011, Gregory Richardson (defendant) was convicted of
                                                        1
second degree robbery under Penal Code section 211, false imprisonment under section
236, second degree commercial burglary under section 459, and brandishing a replica
handgun under section 417.4. The verdict was based on evidence defendant took money
and electronics from a retail store after pointing what appeared to be a handgun at the
sales clerk and tying her hands behind her back.
       The trial court found defendant had two prior serious felony convictions, a 1989
conviction for second degree robbery pursuant to section 211 and a 1993 conviction for
voluntary manslaughter under section 192, subdivision (a). The court further found
defendant had three prison priors within the meaning of section 667.5, subdivision (b). It
sentenced defendant to a prison term of 35 years to life: 25 years to life on the robbery
conviction plus an additional 10 years for the prior serious felonies. Pursuant to section
654, the court imposed but stayed sentences on the convictions for false imprisonment,
commercial burglary, and brandishing a replica handgun. The court struck defendant’s
prison priors pursuant to section 1385. Defendant was awarded 487 days of custody
credits, which the court later corrected to 917 days.
       We affirmed the 2011 judgment against defendant in an unpublished opinion.
(People v. Richardson (Oct. 24, 2012), B238234) [nonpub. opn.]). On our own motion,
we have taken judicial notice of the record in that prior appeal.
       In July 2015, defendant petitioned to have his 2011 robbery conviction reduced to
a misdemeanor under section 1170.18, which the Safe Neighborhoods and Schools Act
(Proposition 47) added to the Penal Code. Defendant’s section 1170.18 petition also
asked the court to reclassify as misdemeanors his 1989 felony robbery conviction and his
1993 felony manslaughter conviction. On July 24, 2015, the trial court summarily denied
defendant’s petition, and defendant thereafter filed a timely notice of appeal.
       We appointed counsel to represent defendant on appeal. After examining the
record, counsel filed an opening brief raising no issues. On March 28, 2016, this court

1
       Statutory references that follow are to the Penal Code.

                                             2
advised defendant he had 30 days to personally submit any contentions or issues he
wished us to consider. We received no response.
       We have examined the record and are satisfied that defendant’s attorney on appeal
has complied with the responsibilities of counsel and that no arguable issue exists.
(People v. Wende (1979) 25 Cal. 3d 436, 441-442; see also Smith v. Robbins (2000) 528
U.S. 259, 278-282; People v. Kelly (2006) 40 Cal. 4th 106.) Convictions for second
degree robbery under section 211 and voluntary manslaughter under section 192,
subdivision (a) are not among the offenses eligible for Proposition 47 relief.


                                       DISPOSITION
       The trial court’s order is affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         BAKER, J.


We concur:




       KRIEGLER, Acting P.J.



                      
       RAPHAEL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              3